Title: To George Washington from Gouverneur Morris, 30 October 1787
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Philadelphia 30 October 1787

Shortly after your Departure from this Place, I went to my Farm and returned hither last Sunday Evening. Living out of

the busy World, I had Nothing to say worth your Attention, or I would earlier have given you the Trouble you now experience. Altho not very inquisitive about political opinions I have not been quite inattentive. The States Eastward of New York appear to be almost unanimous in favor of the new Constitution; for I make no Account of the Dissentients in Rhode Isld. Their Preachers are Advocates for the Adoption, and this Circumstance coinciding with the steady support of the Property and other Abilities of the Country makes the Current set strongly, and I trust, irresistibly that Way. Jersey is so near Unanimity in her favorable Opinion, that we may count with Certainty on something more than Votes should the state of Affairs hereafter require the Application of pointed Arguments. New York, hemmed in between the warm Friends of the Constitution could not easily (unless supported by powerful States) make any important Struggle, even tho her Citizens were unanimous, which is by no Means the case. Parties there are nearly balanced. If the Assent or Dissent of the New York Legislature were to decide on the Fate of America there would still be a chance, tho I believe the Force of Government would preponderate and effect a Rejection. But the Legislature cannot assign to the People any good Reason for not trusting them with a Decision on their own Affairs, and must therefore agree to a Convention—In the Choice of a Convention it is not improbable that the fœderal Party will prove strongest, for Persons of very distinct and opposite Interests have joined on this subject. With Respect to this State I am far from being decided in my Opinion that they will consent. True it is that the City and its neighbourhood are enthusiastic in the Cause: but I dread the cold and sour Temper of the back Counties, and still more the wicked Industry of those who have long habituated themselves to live on the Public, and cannot bear the Idea of being removed from the Power and Profit of State Government, which has been and still is the Means of supporting themselves, their Families and Dependents; And (which perhaps is more grateful) of depressing and humbling their political adversaries. What opinions prevail more Southward I cannot guess. You are in Condition better than any other Person to judge of a great and important Part of that Country.
I have observed that your Name to the new Constitution has

been of infinite Service. Indeed I am convinced that if you had not attended the Convention, and the same Paper had been handed out to the World, it would have met with a colder Reception, with fewer and weaker Advocates, and with more and more strenuous opponents. As it is, should the Idea prevail that you would not accept of the Presidency it would prove fatal in many Parts. Truth is, that your great and decided Superiority leads Men willingly to put you in a Place which will not add to your personal Dignity, nor raise you higher than you already stand:but they would not willingly put any other Person in the same Situation because they feel the Elevation of others as operating (by Comparison) the Degradation of themselves. And however absurd this Idea, you will agree with me that Men must be treated as Men and not as Machines, much less as Philosophers, & least of all Beings as reasonable Creatures; seeing that in Effect they reason not to direct but to excuse their Conduct.
Thus much for the public Opinion on these Subjects, which must not be neglected in a Country where opinion is every thing. I will add my Conviction that of all Men you are best fitted to fill that Office. Your cool steady Temper is indispensibly necessary to give a firm and manly Tone to the new Government. To constitute a well poised political Machine is the Task of us common Workmen; but to set it in Motion requires still greater Qualities. When once agoing, it will proceed a long time from the original Impulse. Time gives to primary Institutions the mighty Power of Habit and Custom, the Law both of wise Men and Fools serves as the great Commentator of human Establishments, and like other Commentators as frequently obscures as it explains the Text. No Constitution is the same on Paper and in Life. The Exercise of Authority depends on personal Character; and the Whips and Reins by which an able Character governs unruly steeds will only hurl the unskilful Presumer with more speedy & headlong Violence to the Earth. The Horses once trained may be managed by a Woman or a Child; not so when they first feel the Bit. And indeed among these thirteen Horses now about to be coupled together there are some of every Race and Character. They will listen to your Voice, and submit to your Control; you therefore must I say must mount this Seat. That the Result may be as pleasing to you as it will be useful to them I wish but do not expect. You will however on this, as

on other Occasions, feel that interior Satisfaction & Self Approbation which the World cannot give; and you will have in every possible Event the Applause of those who know you enough to respect you properly. Indulge ⟨illegible⟩ so far as to place in that Number Dr Genl Yours

Gouv. Morris

